DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stallman et al (US Patent No. 10,217,074) in view of Khodl et al (US PG. Pub. 2018/0141755).  Relative to claims 1-2, and 4-9, Stallman discloses: an order picking system (200)(Fig. 1), comprising: a mobile robot with an end effector (see robotic grasping assembly, Ref. 504, 532)(Fig. 13) for releasably coupling with items (“items”) stored in inventory (see inbound bay, 550, 216) of a warehouse (Col. 20, lines 66-67; Col. 4, lines 35-36); an item type identification system (“sensors”) configured to identify the items stored in inventory (Col. 22, lines 13-14; Col. 22, lines 22-27; Col. 4, lines 48-51); and mobile temporary storage (562)(Fig. 14) accessible by the mobile robot (504) such that the mobile robot (504) can place multiple individual items of the items stored in inventory (“inbound bay”) into the mobile temporary storage (220, 562),  
(i) receive an instruction to pick a particular item from an inventory storage location (550, 216) in which two or more differing types of items are stored (Col. 28, lines 40-42; Col. 3, lines 39-42; Col. 3, lines 43-46), 
(ii) in response to receiving the instruction, releasably couple with a first item from the inventory storage location (550, 216) using the end effector (504, 532)(Col. 22, lines 26-27), 
(iii) identify an item type of the first item (Col. 22, lines 22-27), 
(iv) determine whether the first item is the particular item (Col. 22, lines 22-27), and 
(v) place the first item into the mobile temporary storage (562) in response to determining that the first item is not the particular item (Col. 22, lines 53-58);
the item type identification system comprises a barcode laser scanner (inherently included, Col. 4, lines 49-53); 
the item type identification system comprises a RFID tag reader (inherently included, Col. 4, lines 52-53);
the item type identification system comprises a vision system (Col. 4, lines 56-58);
the mobile robot (504) is also configured to place the first item to a designated location (outbound container, 560, of outbound inventory holder, 558, in outbound bay, 218, 556)(Fig. 14) in response to determining that the first item is the particular item (Col. 22, lines 44-49); and


Relative to claims 10-15, and 17-19, the disclosure of Stallman includes: a method of order picking, the method comprising: receiving, by a mobile robot (504, 532), an instruction to pick a particular item from an inventory storage location (container in inbound bay, 550, 216) in which two or more differing types of items are stored (Col. 3, lines 39-42; Col. 3, lines 43-46); picking, by the mobile robot (504, 532), a first item from the inventory storage location (Col. 22, lines 26-27); after the picking, identifying an item type of the first item (Col. 22, lines 25-27); determining whether the first item is the particular item (Col. 22, lines 39-45; Col. 22, lines 52-55); and placing, by the mobile robot (504, 532), the first item into mobile temporary storage (562) in response to determining that the first item is not the particular item (Col. 22, lines 53-58);
picking, by the mobile robot (504, 532), a second item from the inventory storage location;
after the picking, identifying an item type of the second item (Col. 4, lines 66-67; Col. 5, lines 1-5); determining whether the second item is the particular item (inherently included for each item, Col. 4, lines 39-40; Col. 22, lines 12-19); and placing, by the mobile robot (504, 532), the second item into mobile temporary storage (220, 562) in 
picking, by the mobile robot (504, 532), a third item from the inventory storage location (process is repeated, Col. 22, lines 53-61);
after the picking, identifying an item type of the third item (Col. 22, lines 22-26; Col. 22, lines 53-55); determining whether the third item is the particular item (Col. 22, lines 53-55); and placing, by the mobile robot (504, 532), the third item to a designated location (outbound container in outbound holder of outbound bay, 556) in response to determining that the third item is the particular item (Col. 22, lines 44-49); 
moving, by the mobile robot (504, 532), the first item and the second item from the mobile temporary storage back (520, 562) into the inventory storage location (inbound container in inbound bay, 216, 550) ; 
a laser barcode scanner is used for identifying the item type (inherently included, Col. 4, lines 49-53);
the first item is placed into mobile temporary storage using a vision system (Col. 4, lines 56-58); and
the instruction is sent by an order management system (see controller, Ref. 240, 570)(Col. 2, lines 61-64; Col. 7, lines 7-8).

Relative to the claims above, Stallman does not expressly disclose: the mobile robot is an articulating robot; a vehicle that transports the mobile articulating robot, the item type identification system, and the mobile temporary storage within the warehouse; 
Khodl teaches: the mobile robot is an articulating robot (24)(Fig. 2)(Para. 0028); a vehicle (114)(Fig. 2) that transports the mobile articulating robot (24), the item type identification system (“machine vision”), and the mobile temporary storage (18)(Fig. 2) within the warehouse (Para. 0028); the mobile robot (24) and the mobile temporary storage (18) are transported together by a vehicle (114), and the vehicle is a mobile robot (114) or an automated guided vehicle (Para. 0028), for the purpose of providing an improved order picking method and a material handling robotic unit for use in an order fulfillment facility that reduces labor costs by increasing automation, and allows for increased capacity in fulfilling orders (Para. 0002; 0004).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Stallman so that the mobile robot is an articulating robot; and a vehicle that transports the mobile articulating robot, the item type identification system, and the mobile temporary storage within the warehouse, as taught in Khodl for the purpose of providing an improved order picking method and a material handling robotic unit for use in an order fulfillment facility that reduces labor costs by increasing automation, and allows for increased capacity in fulfilling orders.

Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stallman and Khodl as applied to claim 2 above, and further in view of Cullen et al (US Patent No. 5,513,944).  Relative to claims 3 and 16, Stallman in view of Khodl discloses .
Cullen teaches: the vehicle is a human-operated fork truck (10)(Fig. 1-A)(Col. 3, lines 24-25; Col. 4, lines 26-27, the operator who drives the truck is inherently included but not shown), for the purpose of providing an apparatus that converts a typical fork-lift truck into a roll lifting, turning and transporting vehicle that minimizes risk of damage and is less time consuming (Col. 1, lines 8-11; Col. 1, lines 38-41).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Stallman in view of Khodl, so that the vehicle is a human-operated fork truck, as taught in Cullen for the purpose of providing an apparatus that converts a typical fork-lift truck into a roll lifting, turning and transporting vehicle that minimizes risk of damage and is less time consuming.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stallman and Khodl as applied to claim 2 above, and further in view of Galluzzo et al (US Patent No. 2015/0032252).  Relative to claim 20, Stallman in view of Khodl discloses all claim limitations as mentioned above, but does not expressly disclose: the mobile articulating robot selects a particular end effector from two or more differing end effectors based on the instruction.
Galluzzo teaches: the mobile articulating robot selects a particular end effector (“end effector”) from two or more differing end effectors based on the instruction (Para. 0060, see swap mechanism that changes the end effector), for the purpose of providing a system and method for optimally and automatically picking items from and replacing 
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Stallman in view of Khodl so that the end effector as taught in Galluzzo for the purpose of providing a system and method for optimally and automatically picking items from and replacing items to a storage location that uses common infrastructure that is less time consuming, and reduces costs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3651